DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuto et al. (US 2014/0254274).

    PNG
    media_image1.png
    335
    414
    media_image1.png
    Greyscale

(Claim 1 Shuto et al. teach an integrated circuit structure, comprising:
a gate structure including a gate electrode (46/47) and a gate dielectric (44),

a ferroelectric layer (45) directly between the gate dielectric (44) and at least part of the gate electrode (46/47); and
a base layer (41) comprising semiconductor material (paragraph 36), wherein the gate dielectric (44) is above the base layer (41).
(Claim 3) Shuto et al. teach wherein the base layer (41) comprises a material selected from the group consisting of silicon, germanium, silicon germanium, silicon carbide, gallium arsenide, indium gallium arsenide, gallium nitride, and indium gallium nitride (paragraph 36)
(Claim 7) Shuto et al. teach wherein the gate dielectric (44) does not laterally extend beyond the ferroelectric layer (45).
(Claim 9) Shuto et al. teach wherein the gate dielectric comprises hafnium (ferroelectric layer (45) made of HfO.sub.2 paragraph 36 is considered part of the gate dielectric, paragraph 25); and
the first layer (47) comprises polysilicon (paragraph 36).
(Claim 10) Shuto et al. teach the integrated circuit structure, further comprising a metal-oxide- semiconductor (MOS, #44 is SiO) transistor that includes the gate structure (46/47) and ferroelectric layer (45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2014/0254274) in view of Dubourdieu et al. (US 2015/0357429).

    PNG
    media_image2.png
    360
    546
    media_image2.png
    Greyscale

(Claim 5) Shuto et al. lack wherein the gate dielectric is further on sidewalls of the gate electrode.
However, Dubourdieu et al. teach wherein the gate dielectric is further on sidewalls of the gate electrode for the benefit of forming a Gate-All-Around, (GAA) transistor (fig. 8).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a GAA transistor
(Claim 6) Shuto et al. lack the integrated circuit structure, further comprising:
a first spacer at a first side of the gate electrode; and
a second spacer at a second side of the gate electrode, the second side opposite the first side;
the first and second spacers comprising insulator material.

a first spacer (22 left) at a first side of the gate electrode; and
a second spacer (22 right) at a second side of the gate electrode, the second side opposite the first side;
the first and second spacers comprising insulator material (paragraph 66) for the benefit of aligning the source/drain extensions the source and drain and the gate (paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of aligning the source/drain extensions the source and drain and the gate.
 (Claim 8) Shuto et al. lack wherein the ferroelectric layer has a thickness between 1 and 20 nanometers, and the gate dielectric has a thickness between 0.1 and 10 nanometers, the ferroelectric layer being thicker than the gate dielectric.
However, Dubourdieu et al. wherein the ferroelectric layer (16) has a thickness between 1 and 20 nanometers (paragraph 47), and the gate dielectric 12) has a thickness between 0.1 and 10 nanometers, (paragraph 39, 1 – 10 nm) the ferroelectric layer being thicker than the gate dielectric for the benefit of optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of optimization.

Claims 11 – 15, 17, 19, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourdieu et al. (US 2015/0357429) in view of Lee (US 2015/0287802).
(Claim 11) Dubourdieu et al. teach an integrated circuit structure, comprising:
a gate structure (20) including a gate dielectric layer (12/14), a ferroelectric layer (16/18), and a gate electrode (19),
the ferroelectric layer (16/18) between the gate dielectric layer (12/14) and the gate electrode (19), the gate dielectric layer including one or more high-k dielectrics (paragraph 39),
the ferroelectric layer (16/18) including one or more ferroelectric materials (paragraph 45),
the gate electrode including a multilayer structure comprising silicon in at least one of the layers of the multilayer structure, and nitrogen and titanium in at least one of the layers of the multilayer structure (paragraph 57);
a first spacer (22 left) and a second spacer (22 right) , at least a portion of the gate electrode (19) between the first (22 left) and second (22 right) spacers,
the first and second spacers including one or more dielectrics (paragraph 66);
a base layer (10, paragraph 26), the base layer including one or more semiconductor materials (paragraph 29); and
a source (24s)  region and a drain (24d) region, at least a portion (25) of the base layer (10) between the source (24s) and drain (24d) regions, the source and drain regions including one or more semiconductor materials (paragraph 67); and
the base layer including one or more semiconductor materials (paragraph 27).

However, Lee teaches a base layer (fig. 8 #22) below and at least partially laterally between portions of the gate structure (36) for the benefit of controlling band-band tunneling effect (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling band-band tunneling effect.
(Claim 12) Dubourdieu et al. teach the ferroelectric layer (16/18) being directly between the gate dielectric layer (14/16) and a bottom surface of the gate electrode.
(Claim 13) Dubourdieu et al. teach an integrated circuit structure, (fig. 8) comprising:
a gate structure (20) including a first layer (12/14), a second layer (16/18), and a gate electrode (19), the second layer directly between the first layer and at least part of the gate electrode,
the first layer (12/14) including one or more high-k dielectrics (paragraph 39),
the second layer (16/18) including one or more ferroelectric materials (paragraph 45), and
the gate electrode (19) including a multilayer structure comprising a metal in at least one of the layers of the multilayer structure (paragraph 57);
a first spacer (22 left) and a second spacer (22 right),
at least a portion of the gate electrode (20) between the first and second spacers,

wherein the first layer (12/14, 1 – 10nm/ 0.5 – 100 nm, paragraph 39/ paragraph 43) has a thickness between 1 and 10 nanometers, and
the second layer (16/18, 1 – 1000nm/ 0.5 – 100nm) is thicker than the first layer;
a base layer (10, paragraph 26) below the gate structure, the base layer (22) including one or more semiconductor materials (paragraph 29).
the base layer including one or more semiconductor materials (paragraphs 27, 29).
Dubourdieu et al. lack the base layer at least partially laterally between portions of the gate structure.
However, Lee teaches a base layer (fig. 8 #22) below and at least partially laterally between portions of the gate structure (36), for the benefit of controlling band-band tunneling effect (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling band-band tunneling effect.
(Claim 14) Dubourdieu et al. teach wherein the one or more semiconductor materials included in the base layer (10) includes:
one or more of silicon, germanium, and carbon (paragraph 27), the integrated circuit structure further comprising:
a source region (24s) and a drain region (24d), at least a portion (25) of the base layer (10) between the source (24s) and drain (24d) regions,

(Claim 15) Dubourdieu et al. teach wherein the one or more semiconductor materials included in the base layer (10) includes nitrogen and one or more of gallium, indium, and aluminum (paragraph 27, 29, III/V compound semiconductors) .
(Claim 17) Dubourdieu et al. teach the integrated circuit structure wherein the second layer (16/18) is directly between the first layer (12/14) and a bottom surface of the gate electrode (19).
Dubourdieu et al. in the embodiment of fig. 8, lack wherein the second layer is not on sidewalls of the gate electrode.
However, Lee et al. in the embodiment of fig. 7, teach wherein the second layer is not on sidewalls of the gate electrode for the benefit of a gate-first process (paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of a gate-first process.
(Claim 19) Dubourdieu et al. teach wherein the metal is titanium, and the multilayer structure of the gate electrode includes a first layer comprising polysilicon and a second layer comprising titanium and nitrogen (paragraph 57).
(Claim 21) Dubourdieu et al. teach an integrated circuit structure, comprising:
a gate structure (20) including a first layer (12/14), a second layer (16/18), and a gate electrode (19),

the first layer (12/14) including one or more high-k dielectrics (paragraph 39),
the second layer (16/18) including one or more ferroelectric materials (paragraph 45), and
the gate electrode (19) including a multilayer structure comprising a metal in at least one of the layers of the multilayer structure (paragraph 57);
a first spacer (22 left) and a second (22 right) spacer, at least a portion of the gate electrode (19) between the first and second spacers,
the first (22 left) and second (22 right) spacers including one or more insulators (paragraph 66); and
a base layer (10) below the gate structure, the base layer including one or more semiconductor materials (paragraph 29),
wherein the one or more semiconductor materials included in the base layer includes nitrogen and one or more of gallium, indium, and aluminum (paragraph 29).
Dubourdieu et al. lack the base layer at least partially laterally between portions of the gate structure.
However, Lee teaches a base layer (fig. 8 #22) below and at least partially laterally between portions of the gate structure (36) for the benefit of controlling band-band tunneling effect (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling band-band tunneling effect.
(Claim 23) Dubourdieu et al. teach an integrated circuit structure, comprising:
a gate structure (20) including a first layer (12/14), a second layer (16/18), and a gate electrode (19), the second layer (16/18) directly between the first layer (12/14) and at least part of the gate electrode (19),
the first layer (12/14) including one or more high-k dielectrics (paragraph 39),
the second layer including one or more ferroelectric materials (paragraph 45), and
the gate electrode including a multilayer structure comprising a metal in at least one of the layers of the multilayer structure (paragraph 57),
wherein the second layer (16/18) is directly between the first layer (12/14) and a bottom surface of the gate electrode (19);
a first spacer (22 left) and a second (22 right) spacer, at least a portion of the gate electrode (19) between the first (22 left) and second  (22 right) spacers, the first and second spacers including one or more insulators (paragraph 66); and
a base layer (10) below the gate structure, the base layer including one or more semiconductor materials (paragraph 29).
Dubourdieu et al. in the embodiment of fig. 8, lack wherein the second layer is not on sidewalls of the gate electrode.
However, Lee et al. in the embodiment of fig. 7, teach wherein the second layer is not on sidewalls of the gate electrode for the benefit of a gate-first process (paragraph 69).

Dubourdieu et al. lack the base layer at least partially laterally between portions of the gate structure.
However, Lee teaches a base layer (fig. 8 #22) below and at least partially laterally between portions of the gate structure (36) for the benefit of controlling band-band tunneling effect (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling band-band tunneling effect.
 (Claim 25) Dubourdieu et al. teach an integrated circuit structure, comprising:
a gate structure (20) including a first layer (12/14), a second layer (16/18), and a gate electrode (19), the second layer (16/18) directly between the first layer (12/14) and at least part of the gate electrode (19),
the first layer including one or more high-k dielectrics (paragraph 39),
the second layer including one or more ferroelectric materials (paragraph 45), and
the gate electrode (19) including a multilayer structure comprising a metal in at least one of the layers of the multilayer structure (paragraph 57),
wherein the metal is titanium, and the multilayer structure of the gate electrode includes a first layer comprising polysilicon and a second layer comprising titanium and nitrogen (paragraph 57);

a base layer (10) below the gate structure, the base layer including one or more semiconductor materials (paragraph 29).
Dubourdieu et al. lack the base layer at least partially laterally between portions of the gate structure.
However, Lee teaches a base layer (fig. 8 #22) below and at least partially laterally between portions of the gate structure (36) for the benefit of controlling band-band tunneling effect (paragraph 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of controlling band-band tunneling effect.
Allowable Subject Matter
The indicated allowability of claims 11 and 12 withdrawn in view of Shuto et al. (US 2014/0254274) and Dubourdieu et al. (US 2015/0357429).  Rejections based on the cited reference(s) are as above.
Claims 22 and 24 are allowable, because prior art does not render obvious:
 (Claim 22) a base layer below the gate structure, the base layer including one or more semiconductor materials; and a layer between the base layer and the gate structure, the layer including aluminum and nitrogen.
(Claim 24) a base layer below and at least partially laterally between portions of the gate structure, the base layer including one or more semiconductor materials, wherein the transistor has a finFET configuration or a gate-all-around configuration
Claims 4, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in PTO – 892 Form
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
January 1, 2022